Citation Nr: 0835743	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active military service with the United 
States Navy from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Newark, New Jersey, Regional Office of the United States 
Department of Veterans Affairs, which denied service 
connection for hearing loss.

On a VA Form 9, received in May 2007, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  The veteran 
withdrew the hearing request in November 2007 correspondence.


FINDING OF FACT

Currently diagnosed bilateral hearing loss was not first 
manifested or incurred on active duty service, nor was it 
manifested to a compensable degree within the first post-
service year; the preponderance of the evidence does not 
establish that the current disability is related to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Compliance with the Veterans Claims Assistance Act
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim, 
explaining which information and evidence the VA will seek to 
provide, as well as that which the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Legally sufficient notice regarding the claim of service 
connection was provided to the veteran in August 2006 
correspondence, prior to initial adjudication of the claim.  
The letter informed the veteran of the elements of service 
connection, the evidence and information necessary to 
substantiate the claim, and VA's and the veteran's respective 
responsibilities in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 186.  The 
letter additionally provided notice of VA policies and 
procedures regarding the assignment of effective dates and 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained service treatment 
records for the veteran, and the veteran submitted a report 
of a private audiology evaluation by Dr. J.E.  He has also 
submitted a statement from his wife.  The appellant was 
afforded a VA medical examination in October 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. at 186-87.

B.	Service Connection
1.	Service Connection standard
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007); see also 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Hearing loss can have a presumptive connection to service 
under 38 C.F.R. § 3.309(a), which includes "[o]ther organic 
diseases of the nervous system" including sensorineural 
hearing loss.  For a presumptive service connection to apply, 
the veteran must have compensable hearing loss within one 
year from the date of his separation from service.  38 C.F.R. 
§ 3.307(a)(3) (2007).  



The Code of Federal Regulations governs findings of impaired 
hearing for the purpose of applying the laws administered by 
VA: 

Impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

2.	Evidence
Review of service treatment records from the veteran's 
entrance into military service reveals a June 1951 Report of 
Medical Examination (1951 report).  The 1951 report includes 
the results of both standard voice (SV) and whisper voice 
(WV) tests; the veteran scored 15/15 on both tests for both 
ears.

Also included in the veteran's service treatment records is 
the report of a medical examination performed at the time of 
the veteran's discharge (1955 report).  The 1955 report 
similarly included scores of 15/15 for both SV and WV tests 
for both ears.

Following the veteran's discharge, there is no report of 
hearing-loss issues until the veteran filed his Application 
for Compensation or Pension (application) in July 2006.  In 
his application, the veteran claimed his bilateral hearing 
loss began in 1980.

The first medical evidence of bilateral hearing loss surfaces 
in Dr. J.E.'s October 2005 report (private report) of her 
audiological evaluation of the veteran.  The veteran informed 
Dr. J.E. that "he was in the Navy for four years at which 
time he was exposed to excessive noise."  The private report 
indicated the veteran "has had decreased hearing for a 
number of years."  Dr. J.E. also included the following 
findings: "[a] mild to moderate sensorineural hearing loss 
bilaterally", "[i]mpedance testing revealed Type A 
tympanograms with minimal negative pressure bilaterally", 
and "[a]coustic reflexes were absent bilaterally".  No 
objective test results were included in the report, and Dr. 
J.E. did not offer an opinion regarding the relationship 
between the hearing loss and the veteran's service in the 
Navy.

The veteran received a second audiological examination in 
October 2006 through the VA; a VA Compensation and Pension 
Exam Report (VA report) documented the results of the 
examination.  During the examination, the veteran "commented 
that he believed his time spent in the military may have 
something to do with his current hearing condition."  He 
further "reported that in fulfillment of his duties while 
serving in the US Navy he participated in dispensing of 
aviation ordinances, repaired 50 caliber machine guns and 20 
inch cannons."  The veteran informed the doctor that "while 
in combat [he] was close to the firing of 6 inch cannons" 
and "did not have the use of personal hearing protection 
during this time while serving in the military."  The VA 
report listed the veteran's family history of hearing loss as 
"positive, involving father and brother".  In the portion 
asking the veteran about his occupational noise exposure, the 
answer was as follows:  "denied, veteran was teacher; during 
summer months veteran reported that he worked as a wood floor 
sander and claimed not to have worn hearing protection".  
The VA doctor performed two tests.  The results of the pure 
tone tests were:

HERTZ
500
1000
2000
3000
4000
Right
35
40
45
45
45
Left
35
35
50
50
50

The Maryland CNC test was also performed, and the veteran had 
scores of 96 percent in the right ear, and 84 percent in the 
left ear.

According to the report, the doctor assessed the veteran's 
condition as "a bilateral, symmetrical, mild to moderate, 
[sensorineuralogical hearing loss]" as demonstrated by the 
results of both a pure tone test and the Maryland CNC test.  
The report also indicated that "[i]mmitance measurements 
showed middle ear pressure and compliance [within normal 
limits] and ipsilateral acoustic reflexes were present."  

The audiologist provided her medical opinion, based on the 
veteran's medical records and the tests the she performed: 
"all things considered it is the opinion of this clinician 
that the condition of hearing loss . . . was not incurred 
during military service."

The VA received a letter on March 19, 2007 from the veteran's 
wife, who is a nurse.  The wife, referencing the veteran's 
military service, stated that the veteran "had 36 months sea 
duty on various carriers . . . ."  She said, "[a]t that 
time the enlisted personnel did not wear any protective gear 
over their ears," and, as a nurse, she "definitely 
believe[s] this attributed to his hearing loss."  Without 
citing the veteran's time as a wood floor sander, she stated 
"[h]is subsequent jobs after the service, as a teacher and a 
guidance counselor were not hazardous to his hearing, 
therefore I believe his hearing loss is related to his 
military service." 

3.	Analysis
The veteran alleges he suffered hearing loss as a result of 
his non-protected exposure to excessive noise during his time 
in military service.  The veteran was an armament installer 
while in the Navy, and given this military occupational 
specialty, it is highly probable that he was around cannon 
fire and loud machinery.  Exposure to noise during service 
was likely.

During service, however, there were no complaints or findings 
indicative of a hearing problem.  As noted above, testing at 
entrance and separation revealed normal hearing.  
Furthermore, hearing loss was not shown during the veteran's 
first post-service year.  Presumptive service connection 
under 38 C.F.R. § 3.307(a)(3) is not warranted.

The Board also finds it pertinent that there is no 
documentation of any complaints of hearing loss or treatment 
for hearing loss from the time of separation in 1955 until 
2005, a period of about 50 years.  While the veteran 
indicated that his hearing loss began in 1980, that date of 
onset is still 25 years after separation from service. This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Presently, it is clear that the veteran experiences current 
hearing loss of such severity as to constitute a disability 
under 38 C.F.R. § 3.385.  Objective medical findings on VA 
examination in October 2006 confirm such disability, 
bilaterally.

While the record supports a finding of exposure to noise 
during service, and a finding of current bilateral hearing 
loss disability, the evidence does not show a nexus between 
noise exposure in the Navy and the hearing loss that did not 
manifest itself until, at earliest, 1980.  The veteran's 
hearing was normal when he left the Navy in 1955.  The only 
opinion by an audiologist regarding the cause of the 
veteran's hearing loss was that of the VA audiologist, who 
reviewed the claim file in its entirety and indicated that 
the loss was not service-related.  The private audiologist, 
who determined the veteran is suffering from hearing loss, 
did not provide a medical opinion as to the cause of the 
hearing loss.  

The veteran's wife did provide her opinion that the veteran's 
hearing loss was related to his service in the Navy.  Though 
it appears she may have some medical training as a nurse, her 
opinion as to the etiology of the veteran's hearing loss is 
outweighed by the medical opinion of the VA audiologist 
specifically trained in this field.  Further, while the 
veteran's wife opined that the hearing loss is related to 
service, the statements in her letter discuss only inservice 
noise exposure and fail to account for the veteran's noise 
exposure outside of the Navy (working with a wood sander 
without hearing protection).  This is a factor considered by 
the VA audiologist.  Therefore, the veteran's wife's opinion 
concerning the cause of the veteran's hearing loss is 
outweighed by the audiologist's determination.  



4.	Conclusion
The preponderance of the evidence indicates the veteran's 
hearing loss condition neither occurred during service, nor 
was caused by service.  The presumption of service connection 
for hearing loss does not apply, as the earliest indication 
of the veteran's hearing loss is 1980, twenty-five years 
after the veteran left the Navy.  As such, the veteran's 
claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


